           Case 1:18-cv-11434-IT Document 21 Filed 12/10/18 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

                                                      )
KENT RICHMOND, individually and on behalf             )
of all others similarly situated,                     )
                                                      )
                               Plaintiff,             ) Civil Action No. 1:18-cv-11434-IT
v.                                                    )
                                                      ) CLASS ACTION
MERCURY SYSTEMS, INC., MARK                           )
ASLETT, and GERALD M. HAINES II,                      )
                                                      )
                               Defendants.            )
                                                      )
                                                      )

                             NOTICE OF VOLUNTARY DISMISSAL

       Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Lead Plaintiff City

of Daytona Beach Police & Fire Pension Fund gives notice that that the above-captioned action is

voluntarily dismissed against all Defendants, without prejudice, and with each party agreeing to

bear their own costs.



DATED: December 10, 2018                     LEVI & KORSINSKY, LLP

                                             /s/ Shannon L. Hopkins
                                             Shannon L. Hopkins (BBO #657485)
                                             Nancy A. Kulesa
                                             Gregory M. Potrepka
                                             733 Summer Street, Suite 304
                                             Stamford, CT 06903
                                             Telephone: 203-992-4523
                                             Facsimile: 212-363-7171
                                             E-mail: shopkins@zlk.com

                                             Attorneys for Plaintiffs




                                                1
           Case 1:18-cv-11434-IT Document 21 Filed 12/10/18 Page 2 of 2




                                 CERTIFICATE OF SERVICE

        I, Shannon L. Hopkins, certify that this document filed through the ECF system will be

sent electronically to the registered participants as identified on the Notice of Electronic Filing

and paper copies will be sent to those indicated as non-registered participants on December 10,

2018.


Dated: December 10, 2018                               /s/Shannon L. Hopkins
                                                       Shannon L. Hopkins




                                                  2
